Pete its, J.
The only question presented by the record, is, whether the engraved print was admissible to prove, that the prisoner knew the half dollar he had passed, was counterfeit? To the admission of the counterfeit half dollar he made no objection. In order to shew the guilty knowledge of the prisoner, evidence was admissible that he had uttered other base coin to other persons, on the same day or near the time. So the circumstance that the prisoner, at the time of uttering the half dollar, had other counterfeit coin, — especially, if it was of the same description with that uttered, — is also evidence to the same purpose. But to make such circumstances evidence, there must be a strong connexion in the subject matter; as upon an indictment for forging and uttering a bill of exchange, it was holden that the prosecutor was not at liberty to prove that a bank note, which was found in the pocket of the prisoner, was forged. Per Bayley, J., Lancaster Summ. Ass. 1820, cited 3 Stark. Ev. 379. See Rex v. Wylie & al. 1 New Rep. 94. and authorities therein cited.
The question, then, comes to this: Was there such a con-nexion in the subject matter in the case before us? One part of the subject matter of the case, was a counterfeit coin; the *352other, a paper engraving — and genuine, for aught that we know. Though an engraved print, in imitation of an unfinished bank note, in the hands of a man who has passed counterfeit coin, may excite a suspicion that it was not there for an honest purpose ; yet it has no more relation to the subject matter of the case, than a stolen horse found in the same situation.
A writ of efror is stricti juris ; and if improper evidence has been admitted, we are bound to reverse the judgment, how trivial soever the error may be.
I advise the superior court, that there is manifest error in the judgment complained of. "*
The other Judges were of the same opinion.
Judgment reversed.